DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 06/12/2020. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JOHN M. SIRAGUSA (Reg. number 46174) on 06/02/2021.
The application has been amended as follows: 

Claim 1 line 2, after "fan section", insert --containing a fan--.
Claim 1 line 3, after "drive the fan" delete "section".



Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the closest prior art of record  U.S Publication numbers 2004/0255590 A1, 2015/0274306 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A turbine engine including: a fan section containing a fan rotatable about an engine longitudinal axis ; a fan drive system  configured to drive the fan , the fan drive system including a turbine section, a turbine generator electrically coupled to a turbine motor and a geared architecture ; in combination with a high pressure compressor section including a first compressor section  and a second compressor section , the first compressor section driven by the high pressure turbine and the second compressor section  driven by a compressor motor  electrically coupled to the compressor generator ; a combustor in flow communication with high pressure compressor ; and  a battery system  electrically coupled to each of the turbine motor  and the compressor motor  to supplement power provided by a corresponding one of the turbine generator  and the compressor generator” as claimed in claim 1, which differs from prior art, 
Regarding Claim 15:
The prior art of record does not teach “A method of operating a turbine engine including: coupling a high pressure turbine to a compressor generator; coupling a first compressor section to the high pressure turbine and coupling a second section compressor section to a compressor motor electrically coupled to the compressor generator; in combination with supplementing power transferred through the geared architecture with the turbine motor; and selectively electrically coupling a battery system to each of the turbine motor and the compressor motor to supplement electric power provided by a corresponding one of the turbine generator and the compressor generator.” as claimed in claim 15, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Examiner, Art Unit 3746
June 11, 2021